HILL, Judge.
Despite counsel’s effort to make it otherwise, this is a simple case. Summary judgment in defendants’ favor is based on Judge DeRamus’s conclusion that the decision of the Director of the Division of Social Services denying retroactive AFDC benefits to plaintiff for the period of March 1977 through July 1977 was proper and lawful. That is the only issue brought forth in the complaint and the only issue we must decide, even though counsel has stipulated that the “sole question to be determined is ...: were defendants correct in determining that the purchase of one-half of the household’s food stamp allotment by the stepfather was a contribution to the stepchildren which should be deducted in calculating their AFDC grant. ...” The Director of the State Division of Social Services has answered that issue in the negative. Defendants have not appealed the Director’s decision, and we assume that plaintiff has received retroactive benefits for the period beginning 1 August 1977.
We find that the Director’s decision denying retroactive AFDC benefits to plaintiff for the period of March 1977 through July 1977 was improper. The DSS did not follow the procedure mandated in the AFDC regulations.
§ 2350(1) of the North Carolina AFDC Manual provides that unearned income such as contributions must be considered in determining the eligibility of a budget unit (the Hunter children) for AFDC assistance and the amount of payment once eligibility is established. § 2350(111) (E) (2) provides that contributions made in cash or kind on a regular basis are to be included in the unit’s budget; i.e., subtracted from the amount of assistance granted. If a member of the budget unit receives regular contributions in the form of food, the manual requires that DSS “determine what portion of the budget unit’s ... needs the contribution covers.” § 2350(111) (E) (2) (a). While DSS certainly had the right to rely on Lyons’ letter of 23 February 1977, under the circumstances the letter was so contradictory and incomplete that it was impossible for DSS to meet its responsibility of determining whether Lyons’ food contribution was regular and, if so, what portion of the Hunter children’s food needs the contribution covered.
This case must be remanded for a determination of how much of a retroactive corrective payment must be made to *683plaintiff. § 2630, N.C. AFDC Manual. Evidence already of record shows that Lyons was regularly buying all of the food stamps for the Hunter children at the time plaintiff applied for the AFDC grant. The proportional amount paid for those stamps, but not their actual value, must be considered a contribution which should have been included in the Hunter children’s monthly budget. The difference between that amount and the $87 per month actually included in the budget should be retroactively paid to the budget unit. See 7 U.S.C. § 2016(c) as it existed in March 1977. Also see 7 U.S.C. § 2019(d) as it existed in 1977, and Dupler v. City of Portland, 421 F. Supp. 1314, 1318 (D. Maine 1976), both of which state only that the “value” or “benefit” of food stamps cannot be taken into account to reduce welfare benefits.
Summary judgment in defendants’ favor is vacated. The case is remanded to the trial court with the direction that it remand the case to the Director of the Division of Social Services of the Department of Human Resources for action consistent with this opinion.
Vacated and Remanded.
Chief Judge Morris and Judge Martin (Harry C.) concur.